 

Exhibit 10.1

SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
November 29, 2018, and is made by and among RBB Bancorp, a California
corporation (“Company”), and the several purchasers of the Subordinated Notes
identified on the signature pages hereto (each a “Purchaser” and collectively,
the “Purchasers”).  

RECITALS

WHEREAS, Company has requested that the Purchasers purchase from Company up to
$55,000,000 in aggregate principal amount of Subordinated Notes (as defined
herein), which aggregate amount is intended to qualify as Tier 2 Capital (as
defined herein).

WHEREAS, Company has engaged Sandler O’Neill + Partners, L.P. as its exclusive
placement agent (the “Placement Agent”) for the offering of the Subordinated
Notes.

WHEREAS, each of the Purchasers is an “accredited investor” as such term is
defined in Rule 501 of Regulation D (“Regulation D”) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), and pursuant to the
Indenture (as defined below).

WHEREAS, the offer and sale of the Subordinated Notes by Company is being made
in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.

WHEREAS, each Purchaser is willing to purchase from Company a Subordinated Note
in the principal amount set forth on each Purchaser’s signature page (the
“Subordinated Note Amount”) in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Notes.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

AGREEMENT

1.DEFINITIONS.

1.1Defined Terms.  The following capitalized terms used in this Agreement have
the meanings defined or referenced below.  Certain other capitalized terms used
only in specific sections of this Agreement may be defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

 

--------------------------------------------------------------------------------

 

“Agreement” has the meaning set forth in the preamble hereto.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.

“Bank” means Royal Business Bank, a commercial bank organized under the laws of
the State of California and a wholly owned Subsidiary of Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of California are permitted or required
by any applicable law or executive order to close.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” means November 29, 2018.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.

“Company’s Reports” means the Company’s annual, quarterly and other reports,
schedules, forms, statements and other documents (including exhibits and other
information incorporated therein) filed or furnished by the Company with the SEC
under the Securities Act, Exchange Act, or the regulations thereunder, in each
case since January 1, 2017.

“Disbursement” has the meaning set forth in Section 3.1.

“DTC” has the meaning set forth in Section 5.7.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Global Note” has the meaning set forth in Section 3.1.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency) with
jurisdiction over Company or a Subsidiary.

“Governmental Licenses” has the meaning set forth in Section 4.3.

2

 

--------------------------------------------------------------------------------

 

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

“Indebtedness” means and includes:  (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by Company or Bank and repurchase
arrangements) and consistent with customary banking practices and applicable
laws and regulations.

“Indenture” means the indenture, dated as of the date hereof, by and between the
Company and UMB Bank N.A., a national banking association, as trustee,
substantially in the form attached hereto as Exhibit A, as the same may be
amended or supplemented from time to time in accordance with the terms thereof.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking

3

 

--------------------------------------------------------------------------------

 

and similar laws, rules or regulations of general applicability or
interpretations thereof by Governmental Agencies, (2) changes in GAAP or
regulatory accounting requirements applicable to financial institutions and
their holding companies generally, (3) changes after the date of this Agreement
in general economic or capital market conditions affecting financial
institutions or their market prices generally and not specifically related to
Company or Purchasers, (4) direct effects of compliance with this Agreement on
the operating performance of Company or Purchasers, including expenses incurred
by Company or Purchasers in consummating the transactions contemplated by this
Agreement, and (5) the effects of any action or omission taken by Company with
the prior written consent of Purchasers, and vice versa, or as otherwise
contemplated by this Agreement and the Subordinated Notes.

“Maturity Date” means December 1, 2028.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agent” has the meaning set forth in the Recitals.

“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among Company and the Purchasers in the form
attached as Exhibit B hereto.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.

“SEC” means the Securities and Exchange Commission.

“Secondary Market Transaction” has the meaning set forth in Section 5.5.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.

4

 

--------------------------------------------------------------------------------

 

“Subordinated Note Amount” has the meaning set forth in the Recitals.

“Subsidiary” means, with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

“Trustee” means the trustee or successor in accordance with the applicable
provisions of the Indenture.

1.2Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.”  All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement, the Subordinated Notes
and the Indenture shall be deemed to be to such documents as amended, modified
or restated from time to time.  With respect to any reference in this Agreement
to any defined term, (i) if such defined term refers to a Person, then it shall
also mean all heirs, legal representatives and permitted successors and assigns
of such Person, and (ii) if such defined term refers to a document, instrument
or agreement, then it shall also include any amendment, replacement, extension
or other modification thereof.

1.3Exhibits Incorporated.  All Exhibits attached are hereby incorporated into
this Agreement.

2.SUBORDINATED DEBT.

2.1Certain Terms.  Subject to the terms and conditions herein contained, Company
proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes, which will be issued pursuant to the Indenture, in an amount
equal to the aggregate of the Subordinated Note Amounts.  Purchasers, severally
and not jointly, each agree to purchase the Subordinated Notes, which will be
issued pursuant to the Indenture, from Company on the Closing Date in accordance
with the terms of, and subject to the conditions and provisions set forth in,
this Agreement, the Indenture and the Subordinated Notes.  The Subordinated Note
Amounts shall be disbursed in accordance with Section 3.1.  

2.2The Closing.  The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of Company at 10:00 a.m. (local time) on
the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree.

2.3Right of Offset.  Each Purchaser hereby expressly waives any right of offset
such Purchaser may have against Company.

5

 

--------------------------------------------------------------------------------

 

2.4Use of Proceeds.  Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes, including providing capital
to the Bank and maintaining an adequate liquidity position at the Company.

3.DISBURSEMENT.

3.1Disbursement.  On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by Company and Company has executed
and delivered to each of the Purchasers this Agreement and any other related
documents in form and substance reasonably satisfactory to Purchasers, each
Purchaser shall disburse in immediately available funds the Subordinated Note
Amount set forth on such Purchaser’s signature page to Company in exchange for
an electronic securities entitlement through the facilities of DTC (defined
below) in accordance with the Applicable Procedures in the Subordinated Note
with a principal amount equal to such Subordinated Note Amount (the
“Disbursement”).  Company will deliver to the Trustee a global certificate
representing the Subordinated Notes (the “Global Note”) registered in the name
of Cede & Co., as nominee for DTC.

3.2Conditions Precedent to Disbursement.  

3.2.1Conditions to the Purchasers’ Obligation. The obligation of each Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by them at
Closing and to effect the Disbursement is subject to delivery by or at the
direction of Company to such Purchaser (or, with respect to the Indenture, the
Trustee) each of the following (or written waiver by such Purchaser prior to the
Closing of such delivery):

3.2.1.1Transaction Documents.  This Agreement, the Indenture, the Global Note
and the Registration Rights Agreement (collectively, the “Transaction
Documents”), each duly authorized and executed by Company, and delivery of
written instruction to the Trustee (with respect to the Indenture).

3.2.1.2Authority Documents.

 

(a)

A copy, certified by the Secretary or Assistant Secretary of Company, of the
Articles of Incorporation of Company;

 

(b)

A certificate of status of Company issued by the Secretary of State of the State
of California;

 

(c)

A copy, certified by the Secretary or Assistant Secretary, of the Bylaws, as
amended, of Company;

 

(d)

A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors (and any committee thereof) of Company
authorizing the execution, delivery and performance of the Transaction
Documents;

6

 

--------------------------------------------------------------------------------

 

 

(e)

An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement; and

 

(f)

The opinion of Loren P. Hansen, APC, counsel to Company, dated as of the Closing
Date, substantially in the form set forth at Exhibit C attached hereto addressed
to the Purchasers and Placement Agent.

3.2.1.3Officer’s Certificate.  A certificate signed on behalf of Company by a
senior executive officer certifying that the representations and warranties of
Company set forth in this Agreement are true and correct in all respects on and
as of the date of this Agreement and on and as of the Closing Date as though
made on and as of the Closing Date, except where the failure to be true and
correct (without regard to any materiality or Material Adverse Effect
qualifications contained therein), individually or in the aggregate, would not
be reasonably likely to have a Material Adverse Effect (and except that (i)
representations and warranties made as of a specified date shall only be
required to be true and correct as of such date and (ii) the representations and
warranties of Company set forth in Sections 4.2.1, 4.2.3 and 4.5 shall be true
and correct in all respects).

3.2.1.4Other Requirements.  Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
a Purchaser may reasonably request.

3.2.1.5Aggregate Investments.  Prior to, or contemporaneously with the Closing,
each Purchaser shall have actually subscribed for the Subordinated Note Amount
set forth on such Purchaser’s signature page.

3.2.2Conditions to Company’s Obligation.

3.2.2.1Since the date of this Agreement, there shall not have been any action
taken, or any law, rule or regulation enacted, entered, enforced or deemed
applicable to Company or its Subsidiaries or the transactions contemplated by
this Agreement by any Governmental Agency which imposes any restriction or
condition that Company determines, in its reasonable good faith judgment, is
materially and unreasonably burdensome on Company’s business or would materially
reduce the economic benefits of the transactions contemplated by this Agreement
to Company to such a degree that Company would not have entered into this
Agreement had such condition or restriction been known to it on the date hereof.

3.2.2.2With respect to a given Purchaser, the obligation of Company to
consummate the sale of the Subordinated Notes and to effect the Closing is
subject to delivery by or at the direction of such Purchaser to Company (or
written waiver by Company prior to the Closing of such delivery) this Agreement
and the Registration Rights Agreement, each duly authorized and executed by such
Purchaser.

7

 

--------------------------------------------------------------------------------

 

4.REPRESENTATIONS AND WARRANTIES OF COMPANY.

Company hereby represents and warrants to each Purchaser as follows:

4.1Organization and Authority.

4.1.1Organization Matters of Company and Its Subsidiaries.

4.1.1.1Company is validly existing and in good standing under the laws of the
State of California and has all requisite corporate power and authority to
conduct its business and activities as presently conducted, to own its
properties, and to perform its obligations under the Transaction
Documents.  Company is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.  Company
is duly registered as a bank holding company under the Bank Holding Company Act
of 1956, as amended.  

4.1.1.2Each Subsidiary of the Company has been duly organized and is validly
existing as a corporation or limited liability company, or, in the case of the
Bank, has been duly chartered and is validly existing as a California commercial
bank, in each case in good standing under the laws of the jurisdiction of its
incorporation or organization, has corporate power and authority to own, lease
and operate its properties and to conduct its business and is duly qualified as
a foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.  All of the issued and outstanding shares of capital stock or
other equity interests in each Subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by Company, directly or through Subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim; none of the outstanding
shares of capital stock of, or other equity interests in, any Subsidiary were
issued in violation of the preemptive or similar rights of any securityholder of
such Subsidiary of the Company or any other entity.

4.1.1.3Bank is a California commercial bank.  The deposit accounts of Bank are
insured by the FDIC up to applicable limits.  Neither Company nor Bank has
received any notice or other information indicating that Bank is not an “insured
depository institution” as defined in 12 U.S.C. Section 1813, nor has any event
occurred which could reasonably be expected to adversely affect the status of
Bank as an FDIC-insured institution.  

4.1.2Capital Stock and Related Matters.  All of the outstanding capital stock of
Company has been duly authorized and validly issued and is fully paid and
nonassessable.  There are, as of the date hereof, no outstanding options,
rights, warrants or other agreements or instruments obligating Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
the capital stock of Company or obligating Company to grant, extend or enter
into any such agreement or commitment to any Person other than Company except
pursuant to Company’s equity incentive plans duly adopted by Company’s Board of
Directors.

8

 

--------------------------------------------------------------------------------

 

4.2No Impediment to Transactions.

4.2.1Transaction is Legal and Authorized.  The issuance of the Subordinated
Notes pursuant to the Indenture, the borrowing of the aggregate of the
Subordinated Note Amounts, the execution of the Transaction Documents and
compliance by Company with all of the provisions of the Transaction Documents
are within the corporate and other powers of Company.  

4.2.2Agreement, Indenture and Registration Rights Agreement.  This Agreement,
the Indenture and the Registration Rights Agreement have been duly authorized,
executed and delivered by Company, and, assuming due authorization, execution
and delivery by the other parties thereto, including the Trustee for purposes of
the Indenture, are the legal, valid and binding obligations of Company,
enforceable in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.

4.2.3Subordinated Notes.  The Subordinated Notes have been duly authorized by
Company and when executed by Company and completed and authenticated by the
Trustee in accordance with, and in the forms contemplated by, the Indenture and
issued, delivered to and paid for as provided in this Agreement, will have been
duly issued under the Indenture and will constitute legal, valid and binding
obligations of Company, entitled to the benefits of the Indenture, and
enforceable in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles. When executed and delivered, the Subordinated Notes will
be substantially in the form attached as an exhibit to the Indenture.

4.2.4Exemption from Registration.  Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes.  Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act.  No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”).  The Company has exercised
reasonable care to determine whether any Company Covered Person is subject to a
Disqualification Event.  The Company has complied, to the extent applicable,
with its disclosure obligations under Rule 506(e).

4.2.5No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default
under:  (1) the Articles of Incorporation or Bylaws, as amended, of Company; (2)
any of the terms, obligations, covenants, conditions or provisions of any
corporate restriction or of any contract, agreement, indenture, mortgage, deed
of trust, pledge, bank loan or credit agreement, or any other agreement or
instrument to which Company or Bank, as applicable,

9

 

--------------------------------------------------------------------------------

 

is now a party or by which it or any of its properties may be bound or affected;
(3) any judgment, order, writ, injunction, decree or demand of any court,
arbitrator, grand jury, or Governmental Agency; or (4) any statute, rule or
regulation applicable to Company, except, in the case of items (2), (3) or (4),
for such violations and conflicts that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on Company, or (ii)
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any property or asset of Company or Bank.  Neither
Company nor Bank is in default in the performance, observance or fulfillment of
any of the terms, obligations, covenants, conditions or provisions contained in
any indenture or other agreement creating, evidencing or securing Indebtedness
of any kind or pursuant to which any such Indebtedness is issued, or any other
agreement or instrument to which Company or Bank, as applicable, is a party or
by which Company or Bank, as applicable, or any of its properties may be bound
or affected, except, in each case, only such defaults that would not reasonably
be expected to have, singularly or in the aggregate, a Material Adverse Effect
on Company.

4.2.6Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Company that have not
been obtained, and no registrations or declarations are required to be filed by
Company that have not been filed in connection with, or, in contemplation of,
the execution and delivery of, and performance under, the Transaction Documents,
except for applicable requirements, if any, of the Securities Act, the Exchange
Act or state securities laws or “blue sky” laws of the various states and any
applicable federal or state banking laws and regulations.

4.3Possession of Licenses and Permits.  Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect on
Company or such applicable Subsidiary; Company and each Subsidiary of Company is
in compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect on
Company or such applicable Subsidiary of Company; all of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not have or reasonably be expected to have a
Material Adverse Effect on Company or such applicable Subsidiary of Company; and
neither Company nor any Subsidiary of Company has received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses.

4.4Financial Condition.

4.4.1Company Financial Statements.  The financial statements of Company included
in Company’s Reports (including the related notes, where applicable) (i) have
been prepared from, and are in accordance with, the books and records of
Company; (ii) fairly present in all material respects the results of operations,
cash flows, changes in stockholders’ equity and financial position of Company
and its consolidated Subsidiaries, for the respective fiscal periods or as of
the respective dates therein set forth (subject in the case of unaudited
statements to

10

 

--------------------------------------------------------------------------------

 

recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto, and Regulation S-X
promulgated under the Securities Act.  The books and records of Company have
been, and are being, maintained in all material respects in accordance with GAAP
and any other applicable legal and accounting requirements.  Company does not
have any material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due), except for those
liabilities that are reflected or reserved against on the consolidated balance
sheet of Company contained in Company’s Reports for Company’s most recently
completed quarterly or annual fiscal period, as applicable, and for liabilities
incurred in the ordinary course of business consistent with past practice or in
connection with this Agreement and the transactions contemplated hereby.

4.4.2Absence of Default.  Since the date of the latest audited financial
statements included in Company’s Reports, no event has occurred which either of
itself or with the lapse of time or the giving of notice or both, would give any
creditor of Company the right to accelerate the maturity of any material
Indebtedness of Company.  Company is not in default under any other Lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, non-compliance with which could reasonably be
expected to result in a Material Adverse Effect on Company.

4.4.3Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, Company has capital sufficient to carry on its
business and transactions and is solvent and able to pay its debts as they
mature.  No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Company or any Subsidiary of Company.

4.4.4Ownership of Property.  Company and each of its Subsidiaries has good and
marketable title as to all real property owned by it and good title to all
assets and properties owned by Company and such Subsidiary in the conduct of its
businesses, whether such assets and properties are real or personal, tangible or
intangible, including assets and property reflected in the most recent balance
sheet contained in Company’s Reports or acquired subsequent thereto (except to
the extent that such assets and properties have been disposed of in the ordinary
course of business, since the date of such balance sheet), subject to no
encumbrances, liens, mortgages, security interests or pledges, except (i) those
items which secure liabilities for public or statutory obligations or any
discount with, borrowing from or other obligations to the Federal Home Loan
Bank, inter-bank credit facilities, reverse repurchase agreements or any
transaction by Bank acting in a fiduciary capacity, (ii) statutory liens for
amounts not yet delinquent or which are being contested in good faith and (iii)
such as do not, individually or in the aggregate, materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by Company or any of its Subsidiaries.  Company and
each of its Subsidiaries, as lessee, has the right under valid and existing
Leases of real and personal properties that are material to Company or such
Subsidiary, as applicable, in the conduct of its business to occupy or use all
such properties as presently occupied and used by it.  Such existing Leases and
commitments to lease constitute or will constitute operating leases for both tax
and financial

11

 

--------------------------------------------------------------------------------

 

accounting purposes and the lease expense and minimum rental commitments with
respect to such Leases and lease commitments are as disclosed in all material
respects in Company’s Reports.

4.4.5Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other affiliated
entity that is not reflected in the Company’s Report.

4.5No Material Adverse Change.  Since the date of the latest audited financial
statements included in Company’s Reports, there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect
on Company or any of its Subsidiaries.

4.6Legal Matters.

4.6.1Compliance with Law.  Company and each of its Subsidiaries (i) has complied
with and (ii) is not under investigation with respect to, and, to Company’s
knowledge, have not been threatened to be charged with or given any notice of
any material violation of any applicable statutes, rules, regulations, orders
and restrictions of any domestic or foreign government, or any Governmental
Agency, having jurisdiction over the conduct of its business or the ownership of
its properties, except where any such failure to comply or violation would not
reasonably be expected to have a Material Adverse Effect on Company or any of
its Subsidiaries. Company and each of its Subsidiaries is compliant with their
own privacy policies and written commitments to their respective customers,
consumers and employees, concerning data protection and the privacy and security
of personal data and the nonpublic personal information of their respective
customers, consumers and employees, in each case the failure to comply with
which would not result, individually or in the aggregate, in a Material Adverse
Effect.

4.6.2Regulatory Enforcement Actions.  Company, Bank and its other Subsidiaries
are in compliance in all material respects with all laws administered by and
regulations of any Governmental Agency applicable to it or to them, except where
the failure to comply with which would not have a Material Adverse Effect on
Company or such Subsidiary.  None of Company, Bank, Company’s Subsidiaries nor
any of their officers or directors is now operating under any restrictions,
agreements, memoranda, commitment letter, supervisory letter or similar
regulatory correspondence, or other commitments (other than restrictions of
general application) imposed by any Governmental Agency, nor are, to Company’s
knowledge, (a) any such restrictions threatened, (b) any agreements, memoranda
or commitments being sought by any Governmental Agency, or (c) any legal or
regulatory violations previously identified by, or penalties or other remedial
action previously imposed by, any Governmental Agency unresolved.

4.6.3Pending Litigation.  There are no actions, suits, proceedings or written
agreements pending, or, to Company’s knowledge, threatened or proposed, against
Company, Bank, or any of its other Subsidiaries at law or in equity or before or
by any Governmental Agency that, either separately or in the aggregate, would
reasonably be expected to have a Material Adverse Effect on Company or any of
its Subsidiaries or affect issuance or payment of the Subordinated Notes; and
neither Company nor any of its Subsidiaries is a party to or named as subject to
the provisions of any order, writ, injunction, or decree of, or any written
agreement with,

12

 

--------------------------------------------------------------------------------

 

any Governmental Agency that, either separately or in the aggregate, will have a
Material Adverse Effect on Company or any of its Subsidiaries.

4.6.4Environmental.    No Property is or, to Company’s knowledge, has been a
site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials and neither Company nor any of its Subsidiaries has engaged
in such activities.  There are no claims or actions pending or, to Company’s
knowledge, threatened against Company or any of its Subsidiaries by any
Governmental Agency or by any other Person relating to any Hazardous Materials
or pursuant to any Hazardous Materials Law.

4.6.5Brokerage Commissions.  Except for commissions paid to the Placement Agent,
neither Company nor any Affiliate of Company is obligated to pay any brokerage
commission or finder’s fee to any Person in connection with the transactions
contemplated by this Agreement.

4.6.6Investment Company Act.  Neither Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

4.7No Misstatement.  No information, exhibit, report, schedule or document, when
viewed together as a whole, furnished by Company to Purchasers in connection
with the negotiation, execution or performance of this Agreement contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances when made or furnished to Purchasers and as of the Closing Date,
except for any statement therein or omission therefrom which was corrected,
amended or supplemented or otherwise disclosed or updated in a subsequent
exhibit, report, schedule or document prior to the date hereof.

4.8Reporting Compliance. Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and Section
15(d), as applicable, of the Exchange Act. The Company’s Reports at the time
they were or hereafter are filed with the SEC, complied and will comply in all
material respects with the requirements of the Exchange Act and did not and will
not include any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were or are made, not misleading.

4.9Internal Control Over Financial Reporting.  Company and its Subsidiaries
maintain systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to, a
system of accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain

13

 

--------------------------------------------------------------------------------

 

accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Since the end of Company’s most recent audited fiscal year, (y)
Company has no knowledge of (i) any material weakness in Company’s internal
control over financial reporting (whether or not remediated) or (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in Company’s internal controls and (z) there has been no change
in Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, Company’s internal
control over financial reporting.

4.10Disclosure Controls and Procedures.  Company and its Subsidiaries maintain
an effective system of disclosure controls and procedures (as defined in Rule
13a-15 and Rule 15d-15 of the Exchange Act), that (i) are designed to ensure
that information required to be disclosed by Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms and that
material information relating to Company and its Subsidiaries is made known to
Company’s principal executive officer and principal financial officer by others
within Company and its Subsidiaries to allow timely decisions regarding
disclosure, and (ii) are effective in all material respects to perform the
functions for which they were established.  As of the date hereof, Company has
no knowledge that would reasonably cause it to believe that the evaluation to be
conducted of the effectiveness of Company’s disclosure controls and procedures
for the most recently ended fiscal quarter period will result in a finding that
such disclosure controls and procedures are ineffective for such quarter
ended.  Based on the evaluation of Company’s and each Subsidiary’s disclosure
controls and procedures described above, Company is not aware of (1) any
significant deficiency in the design or operation of internal controls which
could adversely affect Company’s ability to record, process, summarize and
report financial data or any material weaknesses in internal controls or (2) any
fraud, whether or not material, that involves management or other employees who
have a significant role in Company’s internal controls.  Since the most recent
evaluation of Company’s disclosure controls and procedures described above,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls.

4.11Representations and Warranties Generally.  The representations and
warranties of Company set forth in this Agreement, in any certificate or other
document delivered to Purchasers by or on behalf of Company pursuant to or in
connection with this Agreement are true and correct as of the date hereof and
will be true and correct as of the Closing Date and as otherwise specifically
provided herein or therein.  None of the representations, warranties, covenants
and agreements made in this Agreement or in any certificate or other document
delivered to Purchasers by or on behalf of Company pursuant to or in connection
with this Agreement contains any untrue statement of a material fact or omits to
state a material fact or any fact necessary to make the statements contained
therein not misleading in light of the circumstances when made and as of the
Closing Date. Any certificate signed by an officer of Company and delivered to
the Purchasers or to counsel for Purchasers shall be deemed to be a
representation and warranty by Company to the Purchasers as to the matters set
forth therein.

14

 

--------------------------------------------------------------------------------

 

5.GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

Company hereby further covenants and agrees with each Purchaser as follows:

5.1Compliance with Transaction Documents.  Company shall comply with, observe
and timely perform each and every one of its covenants, agreements and
obligations under the Transaction Documents.

5.2Affiliate Transactions.  Company shall not itself, nor shall it cause, permit
or allow any of its Subsidiaries to enter into any transaction, including, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate of Company except in the ordinary course of business and pursuant to
the reasonable requirements of Company’s or such Affiliate’s business and upon
terms consistent with applicable laws and regulations and reasonably found by
the appropriate board(s) of directors to be fair and reasonable and no less
favorable to Company or such Affiliate than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate.

5.3Compliance with Laws.

5.3.1Generally.  Company shall comply and cause Bank and each of its other
Subsidiaries to comply in all material respects with all applicable statutes,
rules, regulations, orders and restrictions in respect of the conduct of its
business and the ownership of its properties, except, in each case, where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect on Company.

5.3.2Regulated Activities.  Company shall not itself, nor shall it cause, permit
or allow Bank or any other of its Subsidiaries to (i) engage in any business or
activity not permitted by all applicable laws and regulations, except where such
business or activity would not reasonably be expected to have a Material Adverse
Effect on Company, Bank and/or such of its Subsidiaries or (ii) make any loan or
advance secured by the capital stock of another bank or depository institution,
or acquire the capital stock, assets or obligations of or any interest in
another bank or depository institution, in each case other than in accordance
with applicable laws and regulations and safe and sound banking practices.

5.3.3Taxes.  Company shall and shall cause Bank and any other of its
Subsidiaries to promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon Company, Bank or any other of its Subsidiaries
or upon the income, profits, or property of Company or any Subsidiary and all
claims for labor, material or supplies which, if unpaid, might by law become a
lien or charge upon the property of Company, Bank or any other of its
Subsidiaries.  Notwithstanding the foregoing, none of Company, Bank or any other
of its Subsidiaries shall be required to pay any such tax, assessment, charge or
claim, so long as the validity thereof shall be contested in good faith by
appropriate proceedings, and appropriate reserves therefor shall be maintained
on the books of Company, Bank and such other Subsidiary.

5.4Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall Purchasers, by reason of any of the Transaction Documents, be
deemed to control, directly or indirectly, Company, and Purchasers shall not
exercise, or be deemed to exercise, directly or indirectly, a controlling
influence over the management or policies of Company.

15

 

--------------------------------------------------------------------------------

 

5.5Secondary Market Transactions. Each Purchaser shall have the right at any
time and from time to time to securitize such Purchaser’s Subordinated Notes or
any portion thereof in a single asset securitization or a pooled loan
securitization of rated single or multi-class securities secured by or
evidencing ownership interests in the Subordinated Notes (each such
securitization is referred to herein as a “Secondary Market Transaction”). In
connection with any such Secondary Market Transaction, Company shall, at
Company’s expense, cooperate with any such Purchaser and otherwise reasonably
assist any such Purchaser in satisfying the market standards to which any such
Purchaser customarily adheres or which may be reasonably required in the
marketplace or by applicable rating agencies in connection with any such
Secondary Market Transaction. Subject to any written confidentiality obligation,
all information regarding Company may be furnished, without liability except in
the case of gross negligence or willful misconduct, to any Purchaser and to any
Person reasonably deemed necessary by a Purchaser in connection with
participation in such Secondary Market Transaction. All documents, financial
statements, appraisals and other data relevant to Company or the Subordinated
Notes may be retained by any such Person.

5.6Insurance. At its sole cost and expense, Company shall maintain, and shall
cause each Subsidiary to maintain, bonds and insurance to such extent, covering
such risks as is required by law. or as is usual and customary for owners of
similar businesses and properties in the same general area in which Company or
any of its Subsidiaries operates.  All such bonds and policies of insurance
shall be in a form, in an amount and with insurers recognized as adequate by
prudent business persons.

5.7DTC Registration.  Company shall use commercially reasonable efforts to cause
the Subordinated Notes to be quoted on Bloomberg and, with respect to
Subordinated Notes held by Qualified Institutional Buyers as defined in Rule
144A of the Securities Act, shall cause such Subordinated Notes to be registered
in the name of Cede & Co. as nominee of The Depository Trust Company (“DTC”).

5.8Rule 144A Information.  While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless
Company is then subject to Section 13 or 15(d) of the Exchange Act.

6.REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.

Each Purchaser hereby represents and warrants to Company, and covenants with
Company, severally and not jointly, as follows:

6.1Legal Power and Authority.  The Purchaser has all necessary power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.  If the Purchaser is not
a natural person, such Purchaser is an entity duly organized, validly existing
and in good standing under the laws its jurisdiction of organization.

6.2Authorization and Execution.  The execution, delivery and performance of this
Agreement and the Registration Rights Agreement have been duly authorized by all
necessary

16

 

--------------------------------------------------------------------------------

 

action on the part of such Purchaser, and, assuming due authorization, execution
and delivery by the other parties thereto, this Agreement and the Registration
Rights Agreement are each a legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

6.3No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) the Purchaser’s organizational documents, to the extent the Purchaser
is not a natural person, (ii) any agreement to which the Purchaser is party,
(iii) any law applicable to the Purchaser or (iv) any order, writ, judgment,
injunction, decree, determination or award binding upon or affecting the
Purchaser.

6.4Purchase for Investment.  The Purchaser is purchasing the Subordinated Note
for his, her or its own account and not with a view to distribution and with no
present intention of reselling, distributing or otherwise disposing of the
same.  The Purchaser has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for, or which is
likely to compel, a disposition of the Subordinated Notes in any manner.

6.5Institutional Accredited Investor.  The Purchaser is and will be on the
Closing Date either (a) an institutional “accredited investor” as such term is
defined in Rule 501(a) of Regulation D and as contemplated by subsections (1),
(2), (3) and (7) of Rule 501(a) of Regulation D, and has no less than $5,000,000
in total assets, or (b) a natural person who is an “accredited investor” as such
term is defined in Rule 501(a) of Regulation D and as contemplated by
subsections (5) and (6) of Rule 501(a) of Regulation D .

6.6Financial and Business Sophistication.  The Purchaser has such knowledge and
experience in financial and business matters that such Purchaser is capable of
evaluating the merits and risks of the prospective investment in the
Subordinated Notes.  The Purchaser has relied solely upon his, her or its own
knowledge of, and/or the advice of his, her or its own legal, financial or other
advisors with regard to, the legal, financial, tax and other considerations
involved in deciding to invest in the Subordinated Notes.

6.7Ability to Bear Economic Risk of Investment.  The Purchaser recognizes that
an investment in the Subordinated Notes involves substantial risk.  The
Purchaser has the ability to bear the economic risk of the prospective
investment in the Subordinated Notes, including the ability to hold the
Subordinated Notes indefinitely, and further including the ability to bear a
complete loss of all of the Purchaser’s investment in Company.

6.8Information.  The Purchaser acknowledges that:  (i) the Purchaser is not
being provided with the disclosures that would be required if the offer and sale
of the Subordinated Notes were registered under the Securities Act, nor is the
Purchaser being provided with any offering circular or prospectus prepared in
connection with the offer and sale of the Subordinated Notes; (ii) the Purchaser
has conducted his, her or its own examination of Company and the terms of the
Subordinated Notes to the extent the Purchaser deems necessary to make his, her
or its decision to

17

 

--------------------------------------------------------------------------------

 

invest in the Subordinated Notes; and (iii) the Purchaser has availed himself,
herself or itself of publicly available financial and other information
concerning Company to the extent the Purchaser deems necessary to make his, her
or its decision to purchase the Subordinated Notes.  The Purchaser has reviewed
the information set forth in Company’s Reports and the exhibits and schedules
hereto and contained in the investor data room established by Company in
connection with the transactions contemplated by this Agreement.

6.9Access to Information.  The Purchaser acknowledges that the Purchaser and
his, her or its advisors have been furnished with all materials relating to the
business, finances and operations of Company that have been requested by the
Purchaser or his, her or its advisors and have been given the opportunity to ask
questions of, and to receive answers from, persons acting on behalf of Company
concerning terms and conditions of the transactions contemplated by this
Agreement in order to make an informed and voluntary decision to enter into this
Agreement.  

6.10Investment Decision.  The Purchaser has made his, her or its own investment
decision based upon the Purchaser’s own judgment, due diligence and advice from
such advisors as the Purchaser has deemed necessary and not upon any view
expressed by any other person or entity, including the Placement Agent (or, with
respect to the Indenture, the Trustee).  Neither such inquiries nor any other
due diligence investigations conducted by the Purchaser or his, her or its
advisors or representatives, if any, shall modify, amend or affect the
Purchaser’s right to rely on Company’s representations and warranties contained
herein.  The Purchaser is not relying upon, and has not relied upon, any advice,
statement, representation or warranty made by any Person by or on behalf of
Company, including the Placement Agent (or, with respect to the Indenture, the
Trustee), except for the express statements, representations and warranties of
Company made or contained in this Agreement.  Furthermore, the Purchaser
acknowledges that (i) the Placement Agent have not performed any due diligence
review on behalf of the Purchaser and (ii) nothing in this Agreement or any
other materials presented by or on behalf of Company to the Purchaser in
connection with the purchase of the Subordinated Notes constitutes legal, tax or
investment advice.

6.11Private Placement; No Registration; Restricted Legends.  The Purchaser
understands and acknowledges that the Subordinated Notes are being sold by
Company without registration under the Securities Act in reliance on the
exemption from federal and state registration set forth in, respectively, Rule
506(b) of Regulation D under Section 4(a)(2) of the Securities Act and Section
18 of the Securities Act, or any state securities laws, and accordingly, may be
resold, pledged or otherwise transferred only if exemptions from the Securities
Act and applicable state securities laws are available to it.  The Purchaser
further acknowledges and agrees that all certificates or other instruments
representing the Subordinated Notes will bear the restrictive legend set forth
in the form of Subordinated Note, which is attached as an exhibit to the
Indenture.  The Purchaser further acknowledges his, her or its primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Notes or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.

6.12Placement Agent.  The Purchaser will purchase the Subordinated Note(s)
directly from Company and not from the Placement Agent and understands that
neither the Placement Agent nor any other broker or dealer has any obligation to
make a market in the Subordinated Notes.

18

 

--------------------------------------------------------------------------------

 

6.13Accuracy of Representations.  The Purchaser understands that each of the
Placement Agent and Company will rely upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by the Purchaser are no longer accurate
as of the Closing Date, or if any of the agreements made by the Purchaser are
breached on or prior to the Closing Date, the Purchaser shall promptly notify
the Placement Agent and Company.

6.14Representations and Warranties Generally.  The representations and
warranties of Purchaser set forth in this Agreement are true and correct as of
the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein.  Any certificate signed by a duly
authorized representative of Purchaser and delivered to Company or to counsel
for Company shall be deemed to be a representation and warranty by Purchaser to
Company as to the matters set forth therein.

7.TERMINATION. Purchasers may terminate this Agreement (i) at any time prior to
the Closing Date by written notice signed by all Purchasers to Company if
Purchasers shall decline to purchase the Subordinated Notes for any reason
permitted by this Agreement or (ii) on the Closing Date if any condition
described in Section 3.2 is not fulfilled by Company or waived in writing by the
Purchasers on or prior to the Closing Date.  Any termination pursuant to this
Section shall be without liability on the part of (a) Company to Purchasers or
(b) Purchasers to Company (or, with respect to the Indenture, the Trustee).

8.MISCELLANEOUS.

8.1Prohibition on Assignment by Company.  Except as described in Article VII of
the Indenture, Company may not assign, transfer or delegate any of its rights or
obligations under this Agreement or the Subordinated Notes without the prior
written consent of Purchasers.  

8.2Time of the Essence.  Time is of the essence of this Agreement.

8.3Waiver or Amendment.  No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by all of the parties hereto. No failure to exercise or delay in
exercising, by a Purchaser or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.

8.4Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included
herein.  Notwithstanding any of the foregoing to the contrary, if any provisions
of this Agreement or the application thereof are held invalid or unenforceable
only as to particular persons or situations, the

19

 

--------------------------------------------------------------------------------

 

remainder of this Agreement, and the application of such provision to persons or
situations other than those to which it shall have been held invalid or
unenforceable, shall not be affected thereby, but shall continue valid and
enforceable to the fullest extent permitted by law.

8.5Notices.  Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:

if to Company:

RBB Bancorp
7025 Orangethorpe Ave.

Buena Park, CA 90621

Attention: Chief Financial Officer

with a copy to:

Loren P. Hansen, APC
1301 Dove Street, Suite 370

Newport Beach, CA 92660

Attention: Loren Hansen  

if to Purchasers:

To the address indicated on such Purchaser’s signature page.

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

8.6Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company.  The term “successors and assigns”
will not include a purchaser of any of the Subordinated Notes from any Purchaser
merely because of such purchase.

8.7No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with Company.

8.8Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.

20

 

--------------------------------------------------------------------------------

 

8.9Entire Agreement.  This Agreement and the Subordinated Notes along with the
exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto.  No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement, the Indenture, the Registration Rights Agreement or in
the Subordinated Notes.

8.10Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.

8.11No Third Party Beneficiary.  This Agreement is made for the sole benefit of
Company and the Purchasers, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.

8.12Legal Tender of United States.  All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.

8.13Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective
provisions.  This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.  In the event that
any signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

8.14Knowledge; Discretion.  All references herein to Purchaser’s or Company’s
knowledge shall be deemed to mean the knowledge of such party based on (a) the
actual knowledge of a Purchaser who is a natural person, or (b) in the case of
Purchasers that are not natural persons and in the case of the Company, the
actual knowledge of such party’s Chief Executive Officer, Chief Operating
Officer, and Chief Financial Officer or such other persons holding equivalent
offices.  Unless specified to the contrary herein, all references herein to an
exercise of discretion or judgment by a Purchaser, to the making of a
determination or designation by a Purchaser, to the application of a Purchaser’s
discretion or opinion, to the granting or withholding of a Purchaser’s consent
or approval, to the consideration of whether a matter or thing is satisfactory
or acceptable to a Purchaser, or otherwise involving the decision making of a
Purchaser, shall be deemed to

21

 

--------------------------------------------------------------------------------

 

mean that such Purchaser shall decide using the reasonable discretion or
judgment of a prudent lender.

8.15Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR PURCHASERS.  THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL.  THE PARTIES FURTHER
ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR
COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO
EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

8.16Expenses.  Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by him, her or
it or on his, her or its behalf in connection with the transactions contemplated
pursuant to this Agreement.

8.17Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.

[Signature Pages Follow]

 

22

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.

 

COMPANY:

RBB BANCORP

 

By:

Name: Yee Phong (Alan) Thian

Title:Chairman, President and Chief Executive Officer

 

 

 

 

[Company Signature Page to Subordinated Note Purchase Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

 

 

PURCHASER:

[INSERT PURCHASER’S NAME]

 

By:

Name: [●]

Title:[●]

 

Address of Purchaser:

 

[●]

 

 

Principal Amount of Purchased Subordinated Note:

 

$[●]

 

 

 

[Purchaser Signature Page to Subordinated Note Purchase Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

INDENTURE




 

--------------------------------------------------------------------------------

 

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT

 

26

 

--------------------------------------------------------------------------------

 

EXHIBIT C

OPINION OF COUNSEL

1.Company is organized, validly existing, and in good standing as a corporation
under the laws of the State of California. Company has the corporate power and
authority to carry on its business and to own, lease, and operate its properties
and assets as described in the Company’s Reports.

2.Bank is validly existing as a California commercial bank and in good standing
under the laws of the State of California. Bank has the corporate power to own
its properties and conduct its business as described in the Company’s Reports.

3.Company has the corporate power and authority to execute, deliver, and perform
its obligations under the Transaction Documents to which it is a party and to
consummate the transactions contemplated by the Transaction Documents.

4.Each of the Agreement, the Indenture and the Registration Rights Agreement has
been duly and validly authorized, executed, and delivered by Company, and each
of the Agreement, the Indenture and the Registration Rights Agreement will
constitute valid and binding obligations of Company, enforceable against Company
in accordance with their terms, except that the enforcement thereof may be
subject to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.

5.The Subordinated Notes have been duly authorized and executed by Company and
when issued and delivered to and paid for by the Purchasers in accordance with
the terms of the Agreement and the Subordinated Notes, will constitute valid and
binding obligations of Company, enforceable against Company in accordance with
their terms, except that the enforcement thereof may be subject to (i)
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought.

6.The execution and delivery by the Company of the Agreement, the Indenture and
the Registration Rights Agreement do not, and the performance by it of its
obligations thereunder will not, (i) result in a violation by the Company of any
California statute or any rule or regulation thereunder or (ii) result in a
violation of the Company’s Articles of Incorporation or Bylaws, as amended.

7.Assuming (a) the accuracy of the representations and warranties and compliance
with the covenants and agreements of the Purchasers contained in the Agreement
and (b) compliance with the offering and transfer restrictions described in the
Agreement, the Indenture and the Subordinated Notes, the sale of the
Subordinated Notes to the Purchasers under the Agreement in the manner
contemplated by the Agreement is not required to be registered under

 

--------------------------------------------------------------------------------

 

the Securities Act of 1933, as amended, it being understood that no opinion is
expressed as to any reoffer or resale of any such Subordinated Notes.

 

28

 